EXHIBIT 10.58
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE "1933 ACT)
 
US $60,000.00
 
SANOMEDICS INTERNATIONAL HOLDINGS, INC. 6% CONVERTIBLE REDEEMABLE NOTE DUE
OCTOBER 9, 2014
 
NOW THEREFORE FOR VALUE RECEIVED, Sanomedics International Holdings, Inc. (the
"Company") promises to pay to the order of GEL Properties, LLC and its
authorized successors and permitted assigns ("Holder"), the aggregate principal
face amount of Sixty Thousand dollars exactly (U.S. $60,000.00) on October 9,
2014 ("Maturity Date") and to pay interest on the prin­cipal amount outstanding
hereunder at the rate of 6% per annum commencing on October 9, 2013 (the
"Funding Date"). The Company acknowledges it has received the sum of $60,000
less legal fees of $1,500 incurred by the Holder in connection with this
transaction for a total net payment of $58,500.00. The interest will be paid to
the Holder in whose name this Note is regis­tered on the records of the Company
regarding registration and transfers of this Note. The prin­cipal of, and
interest on, this Note are payable at 16192 Coastal Highway, Lewes, DE, 19958,
initially, and if changed, last appearing on the records of the Company as
designated in writing by the Holder hereof from time to time. The Company will
pay each interest payment and the outstanding principal due upon this Note
before or on the Maturity Date, less any amounts re­quired by law to be deducted
or withheld, to the Holder of this Note by check or wire transfer addressed to
such Holder at the last address appearing on the records of the Company. The
for­warding of such check or wire transfer shall constitute a payment of
outstanding principal hereunder and shall satisfy and discharge the liability
for principal on this Note to the extent of the sum represented by such check or
wire transfer. Interest shall be payable in Common Stock (as defined below)
pursuant to paragraph 4(b) herein.
 
This Note is subject to the following additional provisions:
 
1. This Note is exchangeable for an equal aggregate principal amount of Notes of
different authorized denominations, as requested by the Holder surrendering the
same. No service charge will be made for such registration or transfer or
exchange, except that Holder shall pay any tax or other governmental charges
payable in connection therewith.
 
 
1

--------------------------------------------------------------------------------

 
 
2. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.
 
3. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act") and applicable state securities laws.
Any attempted transfer to a non-qualifying party shall be treated by the Company
as void. Prior to due present­ment for transfer of this Note, the Company and
any agent of the Company may treat the person in whose name this Note is duly
registered on the Company's records as the owner hereof for all other purposes,
whether or not this Note be overdue, and neither the Company nor any such agent
shall be affected or bound by notice to the contrary. Any Holder of this Note
electing to exercise the right of conversion set forth in Section 4(a) hereof,
in addition to the requirements set forth in Section 4(a), and any prospective
transferee of this Note, also is required to give the Company written
confirmation that this Note is being converted ("Notice of Conversion") in the
form annexed hereto as Exhibit A. The date of receipt (including receipt by
telecopy) of such Notice of Conversion shall be the Conversion Date.
 
4. (a)The Holder of this Note is entitled, at its option, at any time after the
requisite rule 144 holding period, and after full cash payment for the shares
convertible hereunder, to convert all or any amount of the principal face amount
of this Note then outstand­ing into shares of the Company's common stock (the
"Common Stock") without restrictive leg­end of any nature, at a conversion price
("Conversion Price") for each share of Common Stock equal to 60% of the lowest
closing bid price of the Common Stock as reported on the National Quotations
Bureau OTCQB exchange which the Company's shares are traded or any exchange upon
which the Common Stock may be traded in the future ("Exchange"), for any of the
five trading days including the day upon which a Notice of Conversion is
received by the Company (provided such Notice of Conversion is delivered by fax
or other electronic method of communi­cation to the Company after 4 P.M. Eastern
Standard or Daylight Savings Time if the Holder wishes to included the same day
closing price). If the shares have not been delivered within 3 business days,
the Notice of Conversion may be rescinded. Such conversion shall be effectuated
by the Company delivering the shares of Common Stock to the Holder within 3
business days of receipt by the Company of the Notice of Conversion. Once the
Holder has received such shares of Common Stock, the Holder shall surrender this
Note to the Company, executed by the Holder evidencing such Holder's intention
to convert this Note or a specified portion hereof, and accom­panied by proper
assignment hereof in blank. Accrued but unpaid interest shall be subject to
conversion. No fractional shares or scrip representing fractions of shares will
be issued on con­version, but the number of shares issuable shall be rounded to
the nearest whole share. In the event the Company experiences a DTC "Chill" on
its shares while this note is eligible for con­version into free trading shares,
the conversion price shall be decreased to 55% instead of 60% while that "Chill"
is in effect.
 
(b) Interest on any unpaid principal balance of this Note shall be paid at the
rate of 6% per annum. Interest shall be paid by the Company in Common Stock
("Interest Shares"). The Holder may, at any time, send in a Notice of Conversion
to the Company for In-terest Shares based on the formula provided in Section
4(a) above. The dollar amount converted into Interest Shares shall be all or a
portion of the accrued interest calculated on the unpaid prin­cipal balance of
this Note to the date of such notice.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) The Company shall have the option to redeem this Note and pay to the Holder
(i) 120% of the unpaid principal and accrued interest amount due under this
Note, in full, is such redemption occurs prior to the 61st date after the
issuance day of this Note or (ii) 140% of the unpaid principal and accrued
interest amount due under this Note, in full, thereafter. The Company shall give
the Holder 5 days written notice and the Holder during such 5 days shall have
the option to convert this Note or any part thereof into shares of Common Stock
at the Con­version Price set forth in paragraph 4(a) of this Note.
 
(d) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or ex­change of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale
Event"), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus ac­crued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of ac­crued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.
 
(e) In case of any Sale Event in connection with which this Note is not
re­deemed or converted, the Company shall cause effective provision to be made
so that the Holder of this Note shall have the right thereafter, by converting
this Note, to purchase or convert this Note into the kind and number of shares
of stock or other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.
 
5. No provision of this Note shall alter or impair the obligation of the
Com­pany, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.
 
6. The Company hereby expressly waives demand and presentment for pay­ment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.
 
 
3

--------------------------------------------------------------------------------

 
 
7. The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.
 
8. If one or more of the following described "Events of Default" shall occur:
 
(a) The Company shall default in the payment of principal or interest on this
Note or any other note issued to the Holder by the Company; or
 
(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note shall be false or misleading in any respect; or
 
(c) The Company shall fail to perform or observe, in any respect, any cove­nant,
term, provision, condition, agreement or obligation of the Company under this
Note; or
 
(d) The Company shall (1) become insolvent; (2) admit in writing its inability
to pay its debts generally as they mature; (3) make an assignment for the
benefit of creditors or commence proceedings for its dissolution; (4) apply for
or consent to the appointment of a trus­tee, liquidator or receiver for its or
for a substantial part of its property or business; (5) file a peti­tion for
bankruptcy relief, consent to the filing of such petition or have filed against
it an invol­untary petition for bankruptcy relief, all under federal or state
laws as applicable; or
 
(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within thirty (30) days after such appointment; or
 
(f) Any governmental agency or any court of competent jurisdiction at the
in­stance of any governmental agency shall assume custody or control of the
whole or any substan­tial portion of the properties or assets of the Company; or
 
(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of ten thousand dollars ($10,000) in the aggregate, shall be
entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of fifteen
(15) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or
 
(h) Bankruptcy, reorganization, insolvency or liquidation proceedings, or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted voluntarily by or involuntarily against the Company;
or
 
(i) The Company shall have its Common Stock delisted from an exchange (including
the OTCBB exchange) or, if the Common Stock trades on an exchange, then trading
in the Common Stock shall be suspended for more than 10 consecutive days;
 
 
4

--------------------------------------------------------------------------------

 
 
(j) If a majority of the members of the Board of Directors of the Company on the
date hereof are no longer serving as members of the Board; or
 
(k) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion.
 
Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder's sole discre­tion, the Holder may
consider this Note immediately due and payable, without presentment, de­mand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder's rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall be accrue at
a de­fault interest rate of 24% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.
In the event of a breach of 8(k) the penalty shall be $250 per day the shares
are not issued beginning on the 4th day after the conversion no­tice was
delivered to the Company. This penalty shall increase to $500 per day beginning
on the 10th day.
 
If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, in­cluding without limitation engaging an attorney, then the
Holder shall be reimbursed by the Company for its attorneys' fees and other
costs and expenses incurred in the investigation, prepa­ration and prosecution
of such action or proceeding.
 
9. In case any provision of this Note is held by a court of competent
jurisdic­tion to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be ad­justed rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.
 
10. Neither this Note nor any term hereof may be amended, waived, dis­charged or
terminated other than by a written instrument signed by the Company and the
Holder.
 
11. The Company represents that it is not a "shell" issuer and has never been a
"shell" issuer or that if it previously has been a "shell" issuer that at least
12 months have passed since the Company has reported form 10 type information
indicating it is no longer a "shell is­suer. Further. The Company will instruct
its counsel to either (i) write a 144- 3(a)(9) opinion to allow for salability
of the conversion shares or (ii) accept such opinion from Holder's counsel.
 
 
5

--------------------------------------------------------------------------------

 
 
12. The Company will issue irrevocable transfer agent instructions reserving
5,000,000 shares of Common Stock for conversion under this Note and any other
notes being issued on even day herewith. The reserve shall be replenished as
needed to allow for conversions of this Note. Upon full conversion of this Note,
the reserve representing this Note shall be can­celled. From this reserve, the
Holder may send a Conversion Notice to the Company, and the Company will duly
pass to its transfer agent, a conversion for a tranche of shares to be converted
(Tranche Conversion") This/these Tranche Conversion(s) may be actually
transferred by the transfer agent to the Holder, or via DWAC to the Holder's
designated Broker-Dealer(s) to be held in street name FBO the Holder, yet
unconverted on the books and records of the Company in a Creditor in Possession
Escrow. ("CPE") When the CPE is active, by having shares therein, the Holder
must submit daily transaction journals, on days that there were a sale, in the
Com­pany's securities ("Runs") to the Company to calculate the price of
conversion ("Basis") of any conversion and the amount and date thereunder.
 
13. The Company will give the Holder direct notice of any corporate actions
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law. The
Company will email such notices to Goldy@pisc.us.
 
14. This Note shall be governed by and construed in accordance with the laws of
New York applicable to contracts made and wholly to be performed within the
State of New York and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly exe­cuted by an
officer thereunto duly authorized.
 
Dated: 10/9/2013
 

  SANOMEDICS INTERNATIONAL HOLDINGS, INC.           By: /s/ Keith Houlihan,
President  

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder in order to Convert the Note)
 
The undersigned hereby irrevocably elects to convert $ of the above Note into 
Shares of Common Stock of Sanomedics International Holdings, Inc. ("Shares")
according to the conditions set forth in such Note, as of the date written
below.
 
If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.
 
Date of Conversion: ______________________________________
Applicable Conversion Price: _______________________________
Signature: _____________________________________________
[Print Name of Holder and Title of Signer]
 
Address: ______________________________________________
 
SSN or EIN: ____________________________________________
 
Shares are to be registered in the following name: ________________
 
Name: ________________________________________________
Address: ______________________________________________
Tel: __________________________________________________
Fax: __________________________________________________
SSN or EIN: ____________________________________________
 
Shares are to be sent or delivered to the following account:
 
Account Name: _________________________________________
Address: ______________________________________________
 
 
7

--------------------------------------------------------------------------------